DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-13, 15, 17-23, 25-30 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation “along the longitudinal axis of the interior of the cartridge” renders the claim vague and indefinite because it is unclear whether the axis of the interior of the cartridge is different from the previously recited longitudinal axis. 
In claim 11, the recitation “..movably in a longitudinal direction” renders the claim vague and indefinite because the recitation is incomplete and not tied to structure recited in the claim.  For e.g. is the longitudinal direction the longitudinal axis of the cartridge or not. 
In claim 20, the recitation “..with which additive the monomer liquid is distributable throughout the powder, and without a polymerization of the bone cement before distributing the monomer liquid throughout the powder and preventing the further distribution of the monomer liquid in the powder.” renders the claim vague and indefinite because it is unclear what characteristic of the monomer liquid prevents further distribution of the monomer liquid in the powder.  
In claim 30, the recitation “…a conveying piston is arranged at the cartridge base of the cartridge” is confusing since it is unclear what the orientation of the conveying piston is with respect to the base of the cartridge. 

Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9-10, 12-13, 15, 23, 27 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melsheimer et al. (US 8540123). 
Melsheimer et al. disclose a device (Fig. 8)  for mixing a two-part polymethacrylate bone cement formed of two starting components and for storing the starting components of the bone cement, the device when assembled including a tubular cartridge with a cylindrical interior (22); wherein a powder is contained as a first starting component in a front part (32) of the interior of the cartridge and a container containing a monomer liquid (30) as a second starting component is arranged in a rear part of the interior (26) of the cartridge; a discharge piston 40 is arranged between the container and the powder; and a displacer or conveying piston 66 is arranged on the side of the container opposite the discharge piston when piston 66 is engaged with impeller 62 ; wherein the discharge piston and the conveying piston are arranged in the interior of the cartridge to move in a longitudinal direction (Figs. 6-8, col. 5, lines 13-67, col. 6 and col. 7, lines 1-56). 
Regarding claims 1 and 2, Melsheimer et al. disclose a conduit means 60 is provided that connects the front part and the rear part of the interior of the cartridge to one another, to provide fluid communication between the first and second chambers 26 
Regarding claims 3, 4 and 15, Melsheimer et al. disclose displacer or conveying piston 66 moves in the direction of impeller or discharge piston 62 and eventually engages piston 62 to discharge cement through outlet 68 (col. 7, lines 18-40).
Regarding claims 5 and 27, Melsheimer et al. disclose the first bone cement component to be contained in a glass ampoule wherein the first bone cement component is released by breaking the ampoule (co. 4, lines 10-50 and col. 5, lines 50-64). 
Regarding claim 7, Melsheimer et al. disclose a cartridge head in the form of a base portion 78 (Fig. 6, col. 8, lines 55-67 and col. 9, lines 1-16).
Regarding claim 9, Melsheimer et al. disclose a filter 60 or splinter shield arranged between the powder and the container for the monomer liquid (Fig. 8).
Regarding claim 10, conveying piston 66 conveying piston closes the interior of the cartridge at a cartridge base in a pressure-tight and liquid-tight manner because piston 66 is flush with the interior wall of the tubular part of the cartridge (Figs. 8 or 12).
Regarding claim 12, Melsheimer et al. disclose various opening aids, one of which, wedge 54 defines a blade or edge (Figs. 10a-10c and supporting text).
The method steps of claims 23 and 28 are rendered obvious by the above discussion. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood in light of the rejection under 35 USC 112(b), claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Melsheimer et al. (US 8540123) in view of Hubbell et al. (US 6958212). 

It is well known to use hydrophilic additives in bone cements to manipulate their mechanical properties, as evidenced by Hubbell. 
Therefore, it would have been recognized by one of ordinary skill in the art to apply the known technique of using a hydrophilic additive, as taught by Hubbell et al., to powder of Melsheimer et al., for the predictable result of changing the mechanical properties of the bone cement.

As best understood in light of the rejections under 35 USC 112(a) and 112(b), claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Melsheimer et al. (US 8540123) in view of Truckai et al. (US 8487021) and Ducheyne et al. (US 4963151).
Melsheimer discloses all elements of the claimed invention except for the use of (i) a copolymer particle size of less than 100 microns, and (ii) a fibrous additive. 
It is well known to use particle sizes in a range of 50 microns to 100 microns and an initiator in the non-liquid component of a methacrylate cement, to control setting time, as evidenced by Truckai et al.  Further, the addition of a fibrous component to bone cement for improved toughness and fatigue strength is well known, as evidenced by Ducheyne et al. 
Therefore, utilizing particles less than 100 microns, as evidenced by Truckai et al., would have yielded the predictable result of better control of setting time.  Further, the use of a fibrous additive, as taught by Ducheyne et al., would have yielded the predictable result of improved toughness and fatigue strength.  

Claim 17-19, 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Melsheimer et al. (US 8540123) in view of Kuhn (US 8376987).
Melsheimer et al. disclose all elements of the claimed invention except for an outlet with a porous filter that is permeable to gas and that is arranged as a stopper for closing the discharge opening. 

Therefore, providing an outlet with a sealing disk as taught by Kuhn would have yielded the predictable result of prevention of pressure buildup in the cartridge of Melsheimer et al.  

As best understood in light of the rejection under 35 USC 112(b), claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Melsheimer et al. (US 8540123) in view of Burchett (US 6395006). 
Melsheimer et al. disclose all elements of the claimed invention except for the use of a press-out apparatus with a ram, for e.g. an injection gun.
It is well known to use a press-out apparatus with a ram (Figs. 1 and 2 and supporting text) or delivery utilizing rotation of a handle (Fig. 3 and supporting text), as evidenced by Burchett. 
Therefore, it would have been recognized by one of ordinary skill in the art to substitute one known type of delivery, injection gun, for another, such as manual rotation of a handle for the predictable result of cement delivery. 

Claims 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over deVries (US 20080177273) in view of Hubbell et al. (US 6958212). 
deVries discloses a prepacked cement cartridge system including: a cartridge having a cylindrical interior; a discharge piston 34 located between the container of monomer liquid 36 and polymeric powder 50 contained in a front part of the interior of the cartridge; a conveying piston 44 having an external periphery matching the cylindrical interior and arranged on the side of the container opposite the discharge piston; wherein the conveying piston and the discharge piston arranged movably along a longitudinal axis of the cartridge.  deVries discloses the powder to be contained between agitator or conveying piston 24 and also discloses locking shaft 22 during storage.  
deVries discloses all elements of the claimed invention except for the use of a hydrophilic additive. 

Therefore, it would have been recognized by one of ordinary skill in the art to have provided a hydrophilic additive, as taught by Hubbell et al., to the powder of deVries, for the predictable result of changing the mechanical properties of the bone cement.  
The method steps are rendered obvious by the above discussion. 

Response to Arguments
The Terminal Disclaimer filed on Jan 26, 2021 has been approved, overcoming the double-patenting rejections made in the previous office action.   The rejections of claims 1, 11, 20 and 33 under 35 U.S.C. 112(b) have not been overcome as discussed in this action. 
Regarding the rejections under 35 U.S.C. 102(a)(1) as being anticipated by Melsheimer et al. (US 8540123), Applicant’s arguments are not persuasive because Melsheimer et al. disclose all elements of the claimed invention as recited in claim 1.  Applicant’s claimed invention only requires the conveying piston to be arranged on a side container which is opposite a side with the discharge piston.  Conveying piston 66 is supported by a side of the container and is situated opposite discharge piston 40.  Claim 1 does not clearly recite the orientation of the side supporting the discharge piston and the side supporting the conveying piston to overcome the rejections over Melsheimer et al. 

Allowable Subject Matter
Claims 8, 11, and 33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 32 is allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 30, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775